PER CURIAM.
 This cause is before us on appeal from the trial court’s order revoking Sconi-ers’ probation and sentencing him to 40 years’ imprisonment. We must vacate and remand for resentencing because this sentence exceeds the initial 10-year sentence imposed under Sconiers’ original “true split sentence.” Poore v. State, 531 So.2d 161 (Fla.1988). We also direct that, on remand, the trial court enter an amended probation revocation order accurately specifying the probation violation(s) supporting the order.
VACATED AND REMANDED WITH DIRECTIONS.
BOOTH, MICKLE and VAN NORTWICK, JJ., concur.